SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):November6, 2008 THE FEMALE HEALTH COMPANY (Exact name of registrant as specified in its charter) Wisconsin (State or other jurisdiction of incorporation) 1-13602 39-1144397 (Commission File Number) (I.R.S. Employer I.D. Number) 515 North State Street Suite 2225 Chicago, Illinois 60610 (Address of Principal Executive Offices) (Zip Code) 312-595-9123 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 2 – Financial Information Item 2.02 Results of Operations and Financial Condition On November6, 2008, The Female Health Company issued a press release (the "Press Release") confirming its guidance for the fiscal year ended September30, 2008.A copy of the Press Release is attached as Exhibit99.1 to this report.The attached Exhibit99.1 is furnished pursuant to Item2.02 of Form8-K. The information in this Form 8-K and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as shall be expressly set forth by specific reference in such filing. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibit is furnished herewith: Exhibit99.1 – Press Release of The Female Health Company, issued November6, 2008. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE FEMALE HEALTH COMPANY Date:November6, 2008 BY/s/ Donna Felch Donna Felch, Vice President and Chief Financial Officer 3
